APPENDIX B STONE RIDGE ASSET MANAGEMENT LLC CODE OF ETHICS As an investment adviser, Stone Ridge Asset Management LLC (the "Adviser") stands in a position of trust and confidence with respect to our clients.Accordingly we have a fiduciary duty to place the interests of the Funds before the interests of the Adviser, our partners and our employees (together with the partners, the "Employees").In order to assist the Adviser and our Employees in meeting our obligations as a fiduciary, the Adviser has adopted this Code of Ethics (the "Code").In recognition of Stone Ridge Trust (the “Trust”) and confidence placed by shareholders of each series of the Trust (each a “Fund” and collectively the “Funds”), the Adviser has adopted the following principles to be followed by Employees: · The interests of the Adviser’s clients (including the Funds) (“Clients”) and Fund shareholders (“Shareholders”) are paramount. You must place Client and Shareholder interests before your own. · You must effect all personal securities transactions in a manner that avoids any conflict between your personal interests and the interests of Clients and shareholders. · You must avoid actions or activities that allow you or your family to benefit from your position with the Adviser or a Fund, or that bring into question your independence or judgment. · You must not disclose material nonpublic information to others or engage in the purchase or sale (or recommend or suggest that any person engage in the purchase or sale) of any security to which such information relates. The Adviser believes that these general principles not only help us fulfill our fiduciary obligations, but also protect the Adviser's reputation and instill in our Employees the Adviser's commitment to honesty, integrity and professionalism.Employees should understand that these general principles apply to all conduct, whether or not the conduct also is covered by more specific standards or procedures set forth below.Failure to comply with the Code may result in disciplinary action, including termination of employment. A.Persons and Accounts Covered by the Code 1. Employees The Code applies to all of the Adviser's Employees and any other person who provides advice on behalf of the Adviser and is subject to the Adviser's supervision and control. 2. Access Persons Certain provisions of the Code apply only to the Adviser's "access persons".Access persons are defined as any Employee who: · Has access to nonpublic information regarding any Client purchases or sales of securities or Appendix B – Code of Ethics September 2013 · Is involved in making securities recommendations to the Funds, or has access to such recommendations that are nonpublic. All of the Adviser's Employees are considered access persons. 3.Accounts The requirements and restrictions contained in the Code apply to all "covered securities" in any "personal account". a.Personal Accounts The term "personal account" means any securities account in which an Employee has any direct or indirect "beneficial ownership," and includes any personal account of an Employee's immediate family member (including any relative by blood or marriage either living in the Employee's household or financially dependent on the Employee). Immediate family members include children, step-children, grandchildren, parents, step-parents, grandparents, spouses, domestic partners, siblings, parents-in-law, and children-in-law, as well as adoptive relationships that meet the above criteria. An Employee is deemed to have beneficial ownership if the Employee, directly or indirectly, through any contract, arrangement, understanding, relationship or otherwise, has or shares a direct or indirect opportunity to profit or share in any profit derived from the relevant personal account.For examples of indirect beneficial ownership, refer to Rule 16a-1(a)(2) under the Securities Exchange Act of 1934, as amended (the "Exchange Act"). b.CoveredSecurities The term "covered securities" includes all securities defined as "reportable securities" under Rule 204A-1 of the Investment Advisers Act of 1940, as amended (the "Advisers Act"), and includes but is not limited to (for purposes of this Code): · Debt and equity securities; · Options on securities, on indices, and on currencies; · All forms of limited partnership and limited liability company interests, including interests in private investment funds (such as hedge funds and private equity funds), and interests in investment clubs; · Closed-end mutual funds and closed-end unit trusts; and · Any exchange-traded fund ("ETF"). The term "covered securities," however, does not include the following: · Direct obligations of the U.S. government (e.g., treasury securities); · Bankers' acceptances, bank certificates of deposit, commercial paper, and high-quality short-term debt obligations, including repurchase agreements; · Shares issued by money market funds; Appendix B – Code of Ethics September 2013 2 · Shares of open-end mutual funds or open-end unit trusts that: (1) are not advised or sub-advised by the Adviser (or the Adviser's affiliates) or (2) the principal underwriters of which do not control, and are not controlled by, the Adviser (“control” having the meaning set forth in Section 2(a)(9) of the Investment Company Act of 1940, as amended (“1940 Act”); and · Shares issued by unit investment trusts that are invested exclusively in one or more open-end mutual funds, none of which are funds advised or sub-advised by the Adviser (or the Adviser's affiliates). Any questions regarding the application of these terms will be addressed by Jane Korach (the "Compliance Officer"). B.Compliance with Applicable Federal Securities Laws In addition to the general principles of conduct stated in the Code and the specific trading restrictions and reporting requirements described below, the Code requires all Employees to comply with applicable federal securities laws and the rules governing capital markets.These laws include the Securities Act of 1933, as amended (the "Securities Act"), the Exchange Act, the Sarbanes-Oxley Act of 2002, as amended, the 1940 Act, and the Advisers Act. The Compliance Officer administers the Code.All questions regarding the Code should be directed to the Compliance Officer.Employees must cooperate to the fullest extent reasonably requested by the Compliance Officer to enable (i) the Adviser to comply with all applicable federal securities laws and (ii) the Compliance Officer to discharge her duties under the Adviser’s Compliance Manual. All Employees will act with competence, dignity, integrity, and in an ethical manner when dealing with Clients, the Funds, Shareholders, the public, prospects, third-party service providers and fellow Employees.Employees must use reasonable care and exercise independent professional judgment when conducting investment analysis, making investment recommendations, trading, promoting the Adviser’s services, and engaging in other professional activities. Employees are generally expected to discuss any perceived risks, or concerns about the Adviser’s business practices, with their direct supervisor.However, if an Employee is uncomfortable discussing an issue with their supervisor, or if they believe that an issue has not been appropriately addressed, they should bring the matter to the Compliance Officer’s attention. C.Securities Holdings Reports by Access Persons 1. Initial and Annual Holdings Reports a.Contents of Holdings Reports Every access person must submit both initial and annual holdings reports to the Compliance Officer, or a designee that disclose all covered securities held in any personal account.Each such report must contain, at a minimum: Appendix B – Code of Ethics September 2013 3 (1)the title and type of covered security, and as applicable the exchange ticker symbol or CUSIP number, number of shares, and principal amount of each covered security in any personal account; (2)the name and account information of any broker, dealer or bank with which the access person maintains any personal account; and (3)the date on which the access person submits the report. The Compliance Officer will review all submitted reports for compliance with applicable rules and regulations and will prepare a written summary of her review at least annually.Patrick Kelly, the Chief Operating Officer, or a designee, will review all reports submitted by the Compliance Officer.Access persons considering opening a new brokerage account must report this to the Compliance Officer to discuss potential reporting obligations. b.Timing of Holdings Reports Every access person must submit a holdings report, substantially in the form attached hereto as Exhibit A, within the following time frames: (1)no later than 10 days after becoming an access person, and the information contained in the report must be current as of a date no more than 45 days prior to the date of becoming an access person; and (2)at least once each year thereafter within 45 days of the end of the Adviser's fiscal year, and the information contained in the report must be current as of the end of such fiscal year. Holding reports may be completed and filed electronically on the Adviser’s compliance software. 2. Quarterly Transaction Reports a.Contents of Transaction Reports Every access person must submit a quarterly transaction report to the Compliance Officer for each covered securities transaction in any personal account.The Compliance Officer will review all submitted reports for compliance with applicable rules and regulations.The report must contain, at a minimum, the following information for each transaction: (1)the date of the transaction, the title, and as applicable the exchange ticker symbol or CUSIP number, interest rate and maturity date, number of shares, and principal amount of each covered security involved; (2)the nature of the transaction (i.e., purchase, sale or any other type of acquisition or disposition); (3)the price of the covered security at which the transaction was effected; (4)the name of the broker, dealer or bank with or through which the transaction was effected; and Appendix B – Code of Ethics September 2013 4 (5)the date on which the access person submits the report. The Compliance Officer will review all submitted reports for compliance with applicable rules and regulations and will prepare a written summary of her review at least quarterly. The Chief Operating Officer, or a designee, will review all reports submitted by the Compliance Officer. Any personal trading that appears abusive or violative of the code may result in further inquiry by the Compliance Officer and/or sanctions, up to and including dismissal. b.Timing of Quarterly Transaction Reports Each access person must submit a quarterly transaction report, substantially in the form attached hereto as Exhibit B,no later than 30 days after the end of each calendar quarter, which report must cover, at a minimum, all transactions that occurred during the preceding quarter. Quarterly Transaction Reports may be completed and filed electronically on the Adviser’s compliance software. 3. Exceptions to the Reporting Requirements No access person is required to submit: a. Any report with respect to covered securities held in a personal account over which the access person had no direct or indirect influence or control. b. A quarterly transaction report with respect to transactions effected pursuant to an automatic investment plan (i.e., a program in which regular periodic purchases (or withdrawals) are made automatically in (or from) investment accounts in accordance with a predetermined schedule and allocation, including any dividend reinvestment plans). c. A quarterly transaction report if the report would duplicate information contained in broker trade confirmations or account statements that the Adviser holds in its records so long as the Adviser receives such confirmations or statements no later than 30 days after the end of the applicable calendar quarter. Any investment plans or accounts that may be eligible for these exceptions should be brought to the attention of the Compliance Officer who will, on a case-by-case basis, determine whether the plan or account qualifies for an exception.In making this determination, the Compliance Officer may ask for supporting documentation, such as a copy of the Automatic Investment Plan, a copy of the discretionary account management agreement, and/or a written certification from an unaffiliated investment adviser. D.Pre-Approval for trading Covered Securities The Adviser generally prohibits purchases or short-selling by Employees of individual securities, including ETFs. Purchases and sales of mutual funds are permitted and do not require preclearance. Every access person must obtain prior written approval (electronically or hard copy) from the Compliance Officer before making any personal account investments in any covered security in an IPO or private placement, including hedge funds. The Adviser may disapprove any proposed transaction, particularly if the transaction appears to pose a conflict of interest or otherwise appears improper. Approval for a trade is valid 5 business days after issued by the Compliance Officer.Any Employee seeking to trade the previously authorized security after this time has lapsed must receive a new written approval before making any such trades. Appendix B – Code of Ethics September 2013 5 E.Transactions in Uncovered Securities Although Employees are not restricted from investing in securities other than covered securities, including open-end mutual funds (except as described herein), it is expected that Employees will use their professional discretion and are discouraged from actively trading such securities.All Employees are prohibited from trading in the shares of mutual funds for their personal accounts and for the Funds managed by the Adviser in a manner inconsistent with a mutual fund's prospectus. F.Reporting Violations Every Employee must immediately report any violation of the Code to the Compliance Officer.All reports will be treated confidentially and investigated promptly and appropriately.The Adviser will not retaliate against any Employee who reports a violation of the Code in good faith and any retaliation constitutes a further violation of the Code.The Compliance Officer will keep records of any violation of the Code, and of any action taken as a result of the violation. If the Compliance Officer determines that a material violation of this Code has occurred, the Compliance Officer will promptly report the violation, and any associated action(s), to the Adviser’s senior management. The Adviser will report to the Funds any violations of the Code and disciplinary actions taken, as requested by the Funds’ Board of Trustees pursuant to Rule 17j-1. G.Exceptions to the Code The Compliance Officer may, under very limited circumstances, grant an exception from the requirements of the Code on a case-by-case basis, provided that: · The Employee seeking the exception provides the Compliance Officer with a written statement (i) detailing the efforts made to comply with the requirement from which the Employee seeks an exception and (ii) containing a representation that compliance with the requirement would impose significant undue hardship on the Employee; · The Compliance Officer believes that the exception would not harm or defraud a Fund, violate the general principles stated in the Code or compromise the Employee's or the Adviser's fiduciary duty to any Fund; and · The Employee provides any supporting documentation that the Compliance Officer may request from the Employee. No exceptions may be made to the fundamental requirements contained in the Code that have been adopted to meet applicable rules under the Advisers Act. H.Administration of the Code The Compliance Officer, or her designees, will receive and review all reports submitted pursuant to the Code.The Compliance Officer will review the reports to determine that access person trades are consistent with requirements and restrictions set forth in the Code and do not otherwise indicate any improper trading activities. The Compliance Officer also will ensure that all books and records relating to the Code are properly maintained.The books and records required to be maintained include the following: Appendix B – Code of Ethics September 2013 6 · A record of any violation of the Code, and of any action taken as a result of the violation; · A record of all written acknowledgements of receipt, review and understanding of the Code from each person who is currently, or within the past five years was, an Employee; · A record of each report made by an access person, including any brokerage confirmations and brokerage account statements obtained from access persons; · A record of the names of persons who are currently, or within the past five years were, access persons; · A record of any decision, and the reasons supporting the decision, to approve the acquisition of an IPO or limited offering; and · A record of any exception from the Code granted by the Compliance Officer, all related documentation supplied by the Employee seeking the exception, and the reasons supporting the decision to grant the exception. These books and records must be maintained by the Adviser in an easily accessible place for at least five years from the end of the fiscal year during which the record was created, the first two years in an appropriate office of the Adviser. I.Sanctions Any violation of any provision of the Code may result in disciplinary action.The Chief Operating Officer or Ross Stevens, in consultation with the Compliance Officer, will determine an appropriate sanction.Disciplinary action may include, among other sanctions, a letter of reprimand, disgorgement, suspension, demotion or termination of employment. J.Acknowledgment of Receipt and Compliance The Adviser will provide each Employee with a copy of the Code and any amendments hereto.Any questions regarding any provision of the Code or its application should be directed to the Compliance Officer.Each Employee must provide the Adviser with a written acknowledgement (which will be completed electronically on the Adviser’s compliance software) evidencing the fact that such Employee has received and reviewed, and understands, the Code. Appendix B – Code of Ethics September 2013 7 EXHIBIT A HOLDINGS REPORT Name of Access Person: Type of Report (check one): Initial Holdings Report (submitted within 10 days after becoming an access person) Annual Holdings Report, as of year-end (submitted annually) I.Securities Accounts Account Title Broker/Institution Name and Address Account Number II.Covered Securities Title of Security Type of Security Ticker or CUSIP Number of Shares Principal Amount 1. 2. 3. 4. 5. 6. 7. 8. 9. I hereby certify that the information contained in this report is accurate and that listed above are all personal accounts and covered securities with respect to which I have beneficial ownership as of . By: Name: Date: Appendix B – Code of Ethics September 2013 A-1 EXHIBIT B QUARTERLY TRANSACTION REPORT Name of Access Person: I.Transactions Trade Date and Transaction Type Transaction Price and Number of Share Name of Security Ticker or CUSIP Interest Rate and Maturity Date Principal Amount Broker/ Institution I hereby certify that the information contained in this report is accurate and that listed above are all transactionsfor the quarter ended of covered securities with respect to which I have beneficial ownership. By: Name: Date: B-1
